Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Trover and conversion, § 31*-—when notice of election to rescind conditional contract of sale of goods and demand for return is essential. No right of action, in trover for goods sold and delivered upon condition that a certain balance due on a bill for other goods be paid, would accrue without notice by plaintiffs of their election to rescind the contract and a demand for the return of the goods, upon defendant’s failure to make such payment.